 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5





--------------------------------------------------------------------------------


 
 
AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


OF
 
ESB FINANCIAL CORPORATION
 
AND
 
ESB BANK












 
 

 




EFFECTIVE AS OF NOVEMBER 20, 2007
 

--------------------------------------------------------------------------------


 
 TABLE OF CONTENTS 
             
PAGE
       
ARTICLE 1
PURPOSE; EFFECTIVE DATE
1
       
ARTICLE II
DEFINITIONS
 
1
 
2.1
Adjusted Retirement Percentage
1
 
2.2
Beneficiary
1
 
2.3
Board
1
 
2.4
Change on Control
2
 
2.5
Committee
2
 
2.6
Compensation
2
 
2.7
Deferred Retirement Date
2
 
2.8
Disability
2
 
2.9
Early Retirement Date
2
 
2.10
Employer
2
 
2.11
ERISA    
3
 
2.12
Exchange Act
3
 
2.13
Final Average Compensation
3
 
2.14
Normal Retirement Date
3
 
2.15
Participant
3
 
2.16
Retirement
3
 
2.17
Separation from Service
3
 
2.18
Spouse
3
 
2.19
Supplemental Retirement Benefit
3
 
2.20
Target Retirement Percentage
3
 
2.21
Year of Credited Service
3
       
ARTICLE III
 
PARTICIPATION AND VESTING
4
 
3.1
Eligibility and Participation
4
 
3.2
Change in Employment Status
4
 
3.3
Vesting
 
4
         
ARTICLE IV
 
PRE-RETIREMENT SURVIVOR BENEFIT
4
 
4.1
Pre-Retirement Survivor Benefit
4
 
4.2
Payment of Benefits
4
         
ARTICLE V
 
SUPPLEMENTAL RETIREMENT BENEFITS
5
 
5.1
Normal Retirement Benefit
5
 
5.2
Deferred Retirement Benefit
5
 
5.3
Early Retirement Benefit
5
 
5.4
Disability Retirement Benefit
5
 
5.5
Change in Control Benefit
5
 
5.6
Payment of Benefits
6
 
5.7
Alternative Form of Payment
6

 
ii

--------------------------------------------------------------------------------


 
 TABLE OF CONTENTS 
 (continued) 
             
PAGE
                 
5.8
Withholding; Payroll Taxes
7
 
5.9
Payment to Guardian
7
       
ARTICLE VI
 
BENEFICIARY DESIGNATION
7
 
6.1
Beneficiary Designation
7
 
6.2
Amendments
8
 
6.3
No Participant Beneficiary Designation
8
 
6.4
Effect of Payment
8
       
ARTICLE VII
 
ADMINISTRATION
8
 
7.1
Committee; Duties
8
 
7.2
Agents
8
 
7.3
Binding Effect of Decisions
9
 
7.4
Indemnity of the Committee
9
       
ARTICLE VIII
 
CLAIMS AND REVIEW PROCEDURES
9
 
8.1
Claims Procedure
9
 
8.2
Review Procedure
10
       
ARTICLE IX
 
TERMINATION, SUSPENSION OR AMENDMENT
11
 
9.1
Termination, Suspension or Amendment of the Plan
11
       
ARTICLE X
 
MISCELLANEOUS
12
 
10.1
Unfunded Plan
12
 
10.2
Unsecured General Creditor
12
 
10.3
Trust Fund
12
 
10.4
Nonassignability
12
 
10.5
Not a Contract of Employment
13
 
10.6
Protective Provisions
13
 
10.7
Terms
13
 
10.8
Captions
13
 
10.9
Governing Law
13
 
10.10
Validity
13
 
10.11
Notice
13
 
10.12
Changes in Statutes or Regulations
13
 
10.13
Successors
14
SIGNATURES
   
14

 
 
iii

--------------------------------------------------------------------------------


AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




ARTICLE I


PURPOSE; EFFECTIVE DATE


The purpose of this Amended and Restated Supplemental Executive Retirement Plan
(hereinafter referred to as the “Plan”) is to provide supplemental retirement
and death benefits for certain key employees of ESB Financial Corporation (the
“Company”), ESB Bank (the “Bank”), and any affiliated or subsidiary corporations
of the Company designated by the Board.  It is intended that the Plan will aid
in retaining and attracting employees of exceptional ability by providing them
with these benefits.  This Plan as amended and restated shall be effective as of
November 20, 2007.




INTRODUCTION
 
The Company and the Bank previously entered into a certain Supplemental
Executive Retirement Plan effective as of February 22, 2001, which was
subsequently amended and restated effective as of November 21, 2006 (the “Prior
SERP”).  This Plan amends and restates the Prior SERP in its entirety as
hereinafter set forth in order to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), including the
final regulations issued by the Internal Revenue Service in April 2007, with
none of the benefits payable under this Plan to be deemed grandfathered for
purposes of Section 409A of the Code.  The Plan has been and shall continue to
be operated in compliance with Section 409A of the Code.  The provisions of the
Plan shall be construed to effectuate such intentions.

 
ARTICLE II


DEFINITIONS


For the purposes of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:


2.1           Adjusted Retirement Percentage.  “Adjusted Retirement Percentage”
means the Target Retirement Percentage multiplied by a fraction, the numerator
of which is the Participant’s Years of Credited Service, not to exceed twenty
(20), and the denominator of which is twenty (20).  The Adjusted Retirement
Percentage shall be rounded to four (4) decimal places.


2.2           Beneficiary.  “Beneficiary” means the person(s) or entity(ies)
entitled under Article VI to receive any Plan benefits payable after a
Participant’s death.


2.3           Board.  “Board” means the Board of Directors of Company.
 

 
1

--------------------------------------------------------------------------------


2.4           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Company or the Bank, a change in the effective control of the
Company or the Bank or a change in the ownership of a substantial portion of the
assets of the Company or the Bank, in each case as provided under Section 409A
of the Code and the regulations thereunder.
 
2.5           Committee.  “Committee” means the Committee appointed to
administer the Plan pursuant to Article VII.


2.6           Compensation.  “Compensation” means the salary paid to or accrued
for a Participant during the calendar year, before reduction for amounts
deferred under any other salary reduction program, plus cash bonuses paid to or
accrued for a Participant during the calendar year.  Compensation does not
include expense reimbursements, any form of non-cash compensation or benefits
other than salary and cash bonuses.  When salary is deferred in one year and
then paid in a subsequent year, the payment of the previously deferred salary
shall not be included in Compensation in the year that it is paid.


2.7           Deferred Retirement Date.  “Deferred Retirement Date” means the
first day of the month coincident with or next following the date of the
Participant’s Separation from Service subsequent to the Participant’s Normal
Retirement Date for any reason other than death or Disability.


2.8           Disability.  “Disability” means the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.
 
2.9           Early Retirement Date.  “Early Retirement Date” means the date on
which a Participant has a Separation from Service from the Employer for any
reason other than death or Disability if it occurs after the first day of the
month coincident with or next following the Participant’s attainment of age
fifty (50) and completion of twelve (12) Years of Credited Service, but prior to
his Normal Retirement Date.  “Early Retirement Date” shall also mean the date on
which the Participant has a Separation from Service from the Employer for any
reason other than death or Disability if either (a) at the time of such
termination the sum of the Participant’s Years of Credited Service (including
partial years) and age equals at least sixty-two (62), or (b) such Separation
from Service occurs within twenty-four (24) months after a Change in Control.


2.10           Employer.  “Employer” means the Company, or any successor to the
business thereof, and any affiliated or subsidiary corporations designated by
the Board.  The Company hereby designates ESB Bank as an Employer for purposes
of this Plan.
 

 
2

--------------------------------------------------------------------------------


2.11           ERISA.  “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended.


2.12           Exchange Act.  “Exchange Act” means the Securities Exchange Act
of 1934, as amended.


2.13           Final Average Compensation.  “Final Average Compensation” means
the Participant’s Compensation during the last three (3) consecutive full
calendar years of employment  with the Employer immediately preceding the date
of termination divided by three (3).  Compensation earned after the
Participant’s Normal Retirement Date shall be included only if it increases
Final Average Compensation.


2.14           Normal Retirement Date.  “Normal Retirement Date” means the first
day of the month coincident with or next following the Participant’s attainment
of age sixty-five (65).


2.15           Participant.  “Participant” means any individual who is
participating or has participated in this Plan as provided in Article III.


2.16           Retirement.  “Retirement” means a Participant’s Separation from
Service from the Employer at the Participant’s Early Retirement Date, Normal
Retirement Date or Deferred Retirement Date.


2.17           Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to the Company and the Bank.  Whether a Separation from
Service has occurred shall be determined in accordance with the requirements of
Section 409A of the Code based on whether the facts and circumstances indicate
that the Company, the Bank and the Participant reasonably anticipated that no
further services would be performed after a certain date or that the level of
bona fide services the Participant would perform after such date (whether as an
employee or as an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period.
 
2.18           Spouse. “Spouse” means a Participant’s wife or husband who is
lawfully married to the Participant at the time of the Participant’s death.


2.19           Supplemental Retirement Benefit.  “Supplemental Retirement
Benefit” means the benefit determined under Article V of this Plan.


2.20           Target Retirement Percentage.  “Target Retirement Percentage”
means the percentage of Final Average Compensation which will be used as a
target to arrive at the amount of the Supplemental Retirement Benefit actually
payable to a Participant.  This target percentage shall equal twenty-five
percent (25%).


2.21           Year of Credited Service.  “Year of Credited Service” means a
year in which an employee works one thousand (1,000) or more hours.
 
 
 
3

--------------------------------------------------------------------------------


ARTICLE III


PARTICIPATION AND VESTING


3.1           Eligibility and Participation.


(a)           Eligibility.  Eligibility to participate in the Plan shall be
limited to those employees of the Employer who are designated by the Board.


(b)           Participation.  An employee’s participation in the Plan shall be
effective upon notification of the employee of his status as a Participant by
the Committee.  Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.


3.2           Change in Employment Status.  If the Board determines that a
Participant’s employment performance is no longer at a level which deserves
reward through participation in this Plan, but does not terminate the
Participant’s employment with the Employer, participation herein and eligibility
to receive benefits hereunder shall be limited to the Participant’s vested
interest in such benefits as of the date designated by the Board.


3.3           Vesting.  Each Participant shall be one hundred percent (100%)
vested in all benefits that are accrued for his benefit under this Plan as of
the date(s) of such accrual(s).  For example, when a Participant satisfies the
criteria to be eligible for Early Retirement, he shall be 100% vested in his
Early Retirement Benefit.




ARTICLE IV


PRE-RETIREMENT SURVIVOR BENEFIT


4.1           Pre-Retirement Survivor Benefit.  If a Participant dies while
employed by the Employer, the Employer shall pay a supplemental survivor benefit
to the Participant’s Beneficiary(ies).  The amount of this benefit shall be
equal to the present value of the accrued Supplemental Retirement
Benefit.  Present value shall be calculated using a discount rate equal to five
percent (5%) simple interest per annum.


4.2           Payment of Benefits.


(a)           Form and Commencement of Benefit Payments.  The supplemental
survivor benefits payable under this Article IV shall be paid in the form of one
lump sum payment paid as soon as administratively possible but not later than
March 15 in the year following the year in which the Participant died.


(b)           No Commutation of Benefits.  The supplemental survivor benefit may
be paid only in the form of a lump sum payment.
 
 
 
4

--------------------------------------------------------------------------------


ARTICLE V


SUPPLEMENTAL RETIREMENT BENEFITS


5.1           Normal Retirement Benefit.  If a Participant has a Separation from
Service on the Normal Retirement Date, the Employer shall pay to the Participant
an annual Supplemental Retirement Benefit equal to the Adjusted Retirement
Percentage multiplied by the Participant’s Final Average Compensation.  The
annual Supplemental Retirement Benefit shall be paid for ten (10) years as set
forth in Section 5.6(a), unless a Participant elects a different form of payment
pursuant to Section 5.7 below.


5.2           Deferred Retirement Benefit.  If a Participant has a Separation
from Service at a Deferred Retirement Date, the Employer shall pay to the
Participant an annual Supplemental Retirement Benefit equal to the Adjusted
Retirement Percentage multiplied by the Participant’s Final Average
Compensation.  The annual Supplemental Retirement Benefit shall be paid for ten
(10) years as set forth in Section 5.6(a), unless a Participant elects a
different form of payment pursuant to Section 5.7 below.


5.3           Early Retirement Benefit.  If a Participant has a Separation from
Service at an Early Retirement Date, the Employer shall pay to the Participant
an annual Supplemental Retirement Benefit equal to the Adjusted Retirement
Percentage multiplied by the Participant’s Final Average Compensation, subject
to adjustment as set forth below.  The annual Supplemental Retirement Benefit
shall be paid for ten (10) years as set forth in Section 5.6(a), unless a
Participant elects a different form of payment pursuant to Section 5.7
below.  Unless the Participant has twenty (20) Years of Credited Service or
terminates his employment with the Employer within twenty four (24) months
following a Change in Control, the above Early Retirement Benefit shall be
reduced by three and one-third percent (3.3333%) for each year by which the
benefit commencement date precedes the Participant’s sixty-fifth (65th)
birthday.  This percentage shall be prorated for partial years.


5.4           Disability Retirement Benefit.  If a Participant has a Separation
from Service prior to Retirement as a result of Disability, the Employer shall
pay to the Participant an annual Supplemental Retirement Benefit commencing on
the date specified in Section 5.6(b) equal to the amount the Participant would
have received at such time under the Normal Retirement provisions of this
Article, unless a Participant elects a different form of payment pursuant to
Section 5.7 below.  For purposes of this calculation, Years of Credited Service
shall continue to accrue during the period of Disability and the Participant’s
Final Average Compensation shall be based only on the amounts earned during the
twelve (12) months prior to Disability if this provides the Participant with a
greater benefit.


5.5           Change in Control Benefit.  Upon the occurrence of a Change in
Control, the Employer shall pay to each Participant an annual Supplemental
Retirement Benefit equal to the Adjusted Retirement Percentage multiplied by
each Participant’s respective Final Average Compensation.  The annual
Supplemental Retirement Benefit shall be paid for ten (10) years commencing on
the first day of the month following the date of the Change in Control, unless a
Participant elects a different form of payment pursuant to Section 5.7 below.
 

 
5

--------------------------------------------------------------------------------


5.6           Payment of Benefits.


(a)           Form of Benefit Payments.  Supplemental Retirement Benefits paid
under this Plan shall be paid in the form of a ten (10) year annuity, unless a
Participant elects a different form of payment pursuant to Section 5.7
below.  If a Participant dies prior to the completion of the ten (10) year
payment period, any remaining payments will be made to the Participant’s
Beneficiary or estate.


(b)           Commencement of Benefit Payments.  The Supplemental Retirement
Benefits payable to a Participant under the Normal, Deferred or Early Retirement
provisions of this Article shall commence on the later of (i) the first day of
the month following the lapse of six months after the Participant’s Normal,
Deferred or Early Retirement Date, or (ii) the January first immediately
following the date of the Participant’s Separation from Service.  The
Supplemental Retirement Benefits payable to a Participant under the Disability
provisions of this Article shall commence on the first day of the month
following the lapse of six months after a Participant’s Disability, but not
earlier than the January first following the Participant’s attaining of age
sixty-five (65).


(c)           No Commutation of Benefits.  Supplemental Retirement Benefits may
be paid only in the form of a ten (10) year annuity, except as provided in
Article IV and except for any elections made pursuant to Section 5.7 below.


5.7           Alternative Form of Payment.


(a)           General.  In lieu of receiving Supplemental Retirement Benefits in
the form of a ten (10) year annuity, a Participant may elect to receive his or
her Supplemental Retirement Benefits upon the occurrence of one or more
specified payment events in the form of a lump sum distribution equal to the
Actuarial Equivalent (as defined below) of the Participant’s Supplemental
Retirement Benefits payable under this Plan upon such event.  Any new payment
elections made by a Participant on or after January 1, 2005 shall be made in
accordance with this Section 5.7.  If a Participant elects a form of payment
upon more than one payment event, then the first payment event that occurs shall
govern how the payment is made.  For purposes of this Plan, “Actuarial
Equivalent” shall be determined based upon the applicable federal rate as
published by the Internal Revenue Service under Section 1274(d) of the Code for
the month in which the applicable payment event occurs.


(b)           Prior Elections.  Any payment elections made by a Participant
before January 1, 2005 shall continue in effect until such time as the
Participant makes a subsequent payment election pursuant to either Section
5.7(c) or Section 5.7(d) below and such payment election becomes effective as
set forth below.  If no payment election was previously made, then the current
payment election shall be deemed to be a ten (10) year annuity payable as set
forth in Sections 5.1 through 5.6 above.
 

 
6

--------------------------------------------------------------------------------


(c)           Transitional Elections.  On or before December 31, 2008, if a
Participant wishes to change his or her payment election, the Participant may do
so by completing a payment election form approved by the Committee, provided
that any such election (1) must be made at least 12 months before the date on
which benefit payments are scheduled to commence, (2) must be made before the
Participant has a Separation from Service, (3) shall not take effect before the
date that is 12 months after the date the election is made and accepted by the
Committee, (4) does not cause a payment that would otherwise be made in the year
of the election to be delayed to a later year, and (5) does not accelerate into
the year in which the election is made a payment that is otherwise scheduled to
be made in a later year.


(d)           Changes in Payment Elections after 2008.  On or after January 1,
2009, if a Participant wishes to change his or her payment election, the
Participant may do so by completing a payment election form approved by the
Committee, provided that any such election (i) must be made while the
Participant is an active employee of the Company or one of its subsidiaries,
(ii) must be made at least 12 months before the date on which any benefit
payments as of a fixed date or pursuant to a fixed schedule are scheduled to
commence, (iii) shall not take effect until at least 12 months after the date
the election is made and accepted by the Committee, and (iv) for payments to be
made other than upon death, must provide an additional deferral period of at
least five years from the date such payment would otherwise have been made (or
in the case of any annuity or installment payments treated as a single payment,
five years from the date the first amount was scheduled to be paid).  For
purposes of this Plan and clause (iv) above, all annuities or installment
payments under this Plan shall be treated as a single payment.


5.8           Withholding; Payroll Taxes.  The Employer shall withhold from
payments made hereunder any taxes required to be withheld from a Participant’s
wages under applicable federal, state or local tax laws.  However, a Beneficiary
may elect not to have withholding for federal income tax purposes pursuant to
Section 3405(a)(2) of the Internal Revenue Code, or any successor provision.


5.9           Payment to Guardian.  If a Plan benefit is payable to a minor or a
person declared to be incompetent or to a person incapable of handling the
disposition of his or her property, the Committee may direct payment of such
Plan benefit to the guardian, legal representative or person having the care and
custody of such minor or other person.  The Committee may require proof of
incompetence, minority, incapacity or guardianship, as it may deem appropriate
prior to distribution of the Plan benefit.  Such distribution shall completely
discharge the Committee and the Employer from all liability with respect to such
benefit.
 

 
ARTICLE VI


BENEFICIARY DESIGNATION


6.1           Beneficiary Designation.  Each Participant shall have the right,
at any time, to designate any person(s) or entity(ies) as his Beneficiary or
Beneficiaries (both primary as well as secondary) to whom benefits under this
Plan shall be paid in the event of his death prior to complete distribution to
the Participant of the benefits due under the Plan.  Each Beneficiary
designation shall be in a written form prescribed by the Committee, and will be
effective only when filed with the Committee during the Participant’s lifetime.
 

 
7

--------------------------------------------------------------------------------


6.2           Amendments.  Any Beneficiary designation may be changed by a
Participant without the consent of any designated Beneficiary by the filing of a
new Beneficiary designation with the Committee.  The filing of a new Beneficiary
designation form will cancel all Beneficiary designations previously filed.  If
a Participant’s Compensation is community property, any Beneficiary Designation
shall be valid or effective only as permitted under applicable law.


6.3           No Participant Beneficiary Designation.  In the absence of an
effective Beneficiary Designation, or if all designated Beneficiaries predecease
the Participant or die prior to complete distribution of the Participant’s
benefits, then the Participant’s designated beneficiary shall be deemed to be
the person or persons surviving him in the first of the following classes in
which there is a survivor, share and share alike:


(a)           The surviving Spouse;


(b)           The Participant’s children, except that if any of the children
predecease the Participant but leave issue surviving, then such issue shall take
by right of representation the share their parent would have taken if living;
and


(c)           The Participant’s estate.


6.4           Effect of Payment.  The payment to the deemed Beneficiary shall
completely discharge the Employer’s obligations under this Plan.




ARTICLE VII


ADMINISTRATION


7.1           Committee; Duties.  This Plan shall be administered by the
Committee, which shall consist of not less than three (3) persons appointed by
the Board.  The Committee shall have the authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and decide or resolve any and all questions including interpretations of
this Plan, as may arise in connection with the Plan.  A majority vote of the
Committee members shall control any decision.  Members of the Committee may be
Participants under this Plan.


7.2           Agents.  The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit and may from time
to time consult with counsel who may be counsel to the Employer.
 

 
8

--------------------------------------------------------------------------------


7.3           Binding Effect of Decisions.  The decision or action of the
Committee in respect of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.


7.4           Indemnity of the Committee.  The Employer shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
this Plan, except in the case of gross negligence or willful misconduct.




ARTICLE VIII


CLAIMS AND REVIEW PROCEDURES


8.1           Claims Procedure.  A Participant or beneficiary (“claimant”) who
has not received benefits under the Plan that he or she believes should be paid
shall make a claim for such benefits as follows:


(a)           Initiation – Written Claim. The claimant initiates a claim by
submitting to the Committee a written claim for the benefits.


(b)           Timing of Committee Response. The Committee shall respond to such
claimant within 90 days after receiving the claim. If the Committee determines
that special circumstances require additional time for processing the claim, the
Committee can extend the response period by an additional 90 days by notifying
the claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Committee expects to render its
decision.


(c)           Notice of Decision. If the Committee denies part or all of the
claim, the Committee shall notify the claimant in writing of such denial. The
Committee shall write the notification in a manner calculated to be understood
by the claimant. The notification shall set forth:


 
(i)
The specific reasons for the denial,



 
(ii)
A reference to the specific provisions of the Plan on which the denial is based,



 
(iii)
A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

 

 
9

--------------------------------------------------------------------------------


 
(iv)
An explanation of the Plan’s review procedures and the time limits applicable to
such procedures, and



 
(v)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.



8.2           Review Procedure. If the Committee denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Committee of the denial, as follows:


(a)           Initiation – Written Request. To initiate the review, the
claimant, within 60 days after receiving the Committee’s notice of denial, must
file with the Committee a written request for review.


(b)           Additional Submissions – Information Access. The claimant shall
have the opportunity to submit written comments, documents, records and other
information relating to the claim as part of the claimant’s written request for
review.  The Committee shall also provide the claimant, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits.


(c)           Considerations on Review. In considering the review, the Committee
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.


(d)           Timing of Committee Response. The Committee shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Committee determines that special circumstances require additional time
for processing the claim, the Committee can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Committee expects to render its decision.


(e)           Notice of Decision. The Committee shall notify the claimant in
writing of its decision on review. The Committee shall write the notification in
a manner calculated to be understood by the claimant. If the Committee denies
part or all of the claim, the notification shall set forth:


 
(i)
The specific reasons for the denial,



 
(ii)
A reference to the specific provisions of the Plan on which the denial is based,

 

 
10

--------------------------------------------------------------------------------


 
(iii)
A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits,



 
(iv)
A statement of the claimant’s right to bring a civil action under ERISA Section
502(a), and



 
(v)
If an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the claimant upon request.





ARTICLE IX


TERMINATION, SUSPENSION OR AMENDMENT


9.1           Termination, Suspension or Amendment of the Plan.
 
(a)           The Board may, in its sole discretion, terminate or suspend this
Plan at any time or from time to time, in whole or in part.  A termination of
the Plan will not be a distributable event, except in the two circumstances set
forth in Section 9.2(b) below.  The Board may amend this Plan at any time or
from time to time.  Any amendment may provide different benefits or amounts of
benefits from those herein set forth.  However, no such termination, suspension
or amendment shall adversely affect the benefits of Participants which have
accrued prior to such action or the benefits of any Beneficiary of a Participant
who has previously died.  In addition, notwithstanding anything in this Plan to
the contrary, the Employer may amend in good faith any terms of this Plan,
including retroactively to the extent permitted by law, in order to comply with
Section 409A of the Code.
 
(b)           Termination.  Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
payment events specified herein, except as provided in this Section 9.2(b).  The
Employer may, in its discretion, elect to terminate the Plan in either of the
following two circumstances and accelerate the payment of the entire unpaid
balance of the Participant’s vested benefits as of the date of such payment in
accordance with Section 409A of the Code:


(i)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Company or the Bank and (1) all arrangements
sponsored by the Company and the Bank that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) if a Participant participated in such
arrangements are terminated; (2) no payments are made within 12 months of the
date the Company and the Bank take all necessary action to irrevocably terminate
the arrangements, other than payments that would be payable under the terms of
the arrangements if the termination had not occurred; (3) all payments are made
within 24 months of the date the Company and the Bank take all necessary action
to irrevocably terminate the arrangements; and (4) neither the Company nor the
Bank adopts a new arrangement that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) if a Participant participated in both
arrangements, at any time within three years following the date the Company and
the Bank take all necessary action to irrevocably terminate the Plan; or

 

 
11

--------------------------------------------------------------------------------


 
(ii)
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in the Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.





ARTICLE X


MISCELLANEOUS


10.1           Unfunded Plan.  This Plan is an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly-compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore is exempt from the provisions of Parts 2, 3
and 4 of Title I of ERISA.


10.2           Unsecured General Creditor.  Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer, nor shall
they be beneficiaries of, or have any rights, claims or interests in any life
insurance policies, annuity contracts or the proceeds therefrom owned or which
may be acquired by the Employer.  The Employer’s obligation under the Plan shall
be that of an unfunded and unsecured promise of the Employer to pay money in the
future.


10.3           Trust Fund.  At its discretion, the Employer may establish one or
more trusts, with such trustees as the Board may approve, for the purposes of
providing for the payment of benefits owed under the Plan.  Although such a
trust shall be irrevocable, its assets shall be held for payment of all the
Employer’s general creditors in the event of insolvency or bankruptcy.  To the
extent any benefits provided under the Plan are paid from any such trust, the
Employer shall have no further obligations to pay them.  If not paid from the
trust, such benefits shall remain the obligation of the Employer.


10.4           Nonassignability.  Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, nor be transferable by operation of law in the event of a Participant’s
or any other person’s bankruptcy or insolvency.
 

 
12

--------------------------------------------------------------------------------


10.5           Not a Contract of Employment.  The terms and conditions of this
Plan shall not be deemed to constitute a contract of employment between the
Employer and a Participant, and no Participant (or his Beneficiary) shall have
any rights against the Employer except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan shall be deemed to give a Participant
the right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge him at any time.


10.6           Protective Provisions.  A Participant shall cooperate with the
Employer by furnishing any and all information requested by the Employer, in
order to facilitate the payment of benefits hereunder, and by taking such
physical examinations as the Employer may deem necessary and taking such other
action as may be requested by the Employer.


10.7           Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and whenever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.


10.8           Captions.  The captions of the articles, sections and paragraphs
of this Plan are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.


10.9           Governing Law.  The provisions of this Plan shall be construed
and interpreted according to the laws of the State of Pennsylvania.


10.10         Validity.  In case any provision of this Plan shall be held
invalid or unenforceable for any reason, such provision shall not affect the
remaining parts hereof, and this Plan shall be construed and enforced as if such
invalid or unenforceable provision had never been inserted herein.


10.11         Notice.  Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail to any member of the
Committee or the Secretary of the Employer.  Such notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.


10.12         Changes in Statutes or Regulations.  If any statutory or
regulation provision referenced herein is subsequently changed or re-numbered,
or is replaced by a separate provision, then the references in this Plan to such
statutory or regulatory provision shall be deemed to be reference to such
section as amended, re-numbered or replaced.
 

 
13

--------------------------------------------------------------------------------


10.13         Successors.  The provisions of this Plan shall bind and inure to
the benefit of the Employer and its successors and assigns.  The term successors
as used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.


IN WITNESS WHEREOF, and pursuant to a resolution of the Board of Directors of
the Company, the Company has caused this Plan to be executed by its duly
authorized officers effective as of November 20, 2007.



 
ESB FINANCIAL CORPORATION:
         
By:
/s/ William B. Salsgiver
   
William B. Salsgiver, Chairman
             
By:
/s/ Frank D. Martz
   
Frank D. Martz, Secretary



By execution hereof, ESB Bank consents to and agrees to be bound by the terms
and conditions of this Plan.



 
ESB BANK:
         
By:
/s/ Frank D. Martz
   
Frank D. Martz, Secretary

 
 
 
14
 